This suit was brought by Eliza McKenzie against J. B. Winters, J. C. Hollingsworth, C. Henry and wife, Cora Henry, a direct proceeding to set aside a judgment to cancel deed and remove cloud and for title to certain real estate. The trial court sustained a *Page 1013 
general demurrer to the petition and dismissed the suit.
The allegations of plaintiff's petition are the same in form and as to facts, except as to parties and land sued for as is shown in her suit No. 729 (McKenzie v. Frey, 198 S.W. 1009), this day banded down by this court, and the contentions of the parties in their briefs are the same as in that case. So, for the reasons there assigned, the cause is reversed and remanded for trial upon its merits.
WALTHALL, J., not sitting, being absent on committee of judges assisting the Supreme Court.